Exhibit 10.13

Summary of Director Compensation

for Service on the Board of Directors of Captaris, Inc.

Cash Compensation

Effective April 1, 2006, nonemployee directors receive the following cash
compensation for their service on the Board of Directors and/or committees of
the Board of Directors:

 

Position

   Amount

Nonemployee Director Annual Retainer

   $ 31,000

Additional Audit Committee Member Annual Retainer

   $ 9,000

Additional Compensation Committee Member Annual Retainer

   $ 6,000

Additional Governance Committee Member Annual Retainer

   $ 3,000

Additional Chair of Board of Directors Annual Retainer

   $ 20,000

Additional Chair of Audit Committee Annual Retainer

   $ 14,000

Additional Chair of Compensation Committee Annual Retainer

   $ 10,000

Additional Chair of Governance Committee Annual Retainer

   $ 10,000

Equity Compensation

All nonemployee directors receive automatic stock option grants pursuant to our
Nonemployee Directors Program under the Captaris, Inc. 1989 Restated Stock
Option Plan. Effective January 18, 2005, nonemployee directors receive initial
and annual option grants to purchase shares of our common stock with a valuation
(calculated using the methodology then being used by Captaris to value its stock
options for financial statement purposes) of $35,000 on the date of grant. The
annual grant is not available to a nonemployee director who received an initial
grant within six months prior to the date of the next annual grant.

Options granted to nonemployee directors under the Nonemployee Directors Program
have an exercise price equal to the fair market value of our common stock on the
date of grant, vest in full one year after the date of grant and expire ten
years from the date of grant or, if earlier, twelve months after the director’s
termination of service with Captaris, death or total disability. In the event of
certain corporate transactions, such as a merger, sale or liquidation of
Captaris, each outstanding option will accelerate in full in connection with the
event.